Citation Nr: 0412720	
Decision Date: 05/17/04    Archive Date: 05/25/04

DOCKET NO.  03-15 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for coronary artery 
disease, status-post coronary artery bypass graft, to include 
as secondary to service-connected 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel




INTRODUCTION

The veteran had active service from April 1964 to September 
1968.

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a November 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied the veteran's claim of 
entitlement to service connection for coronary artery disease 
(CAD), to include as secondary to his service-connected PTSD.


FINDINGS OF FACT

1.  The veteran was notified of the evidence needed to 
substantiate his claim and apprised of whose responsibility-
his or VA's, it was for obtaining the supporting evidence, 
and all relevant evidence necessary for an equitable 
disposition of his appeal has been obtained.

2.  There is no persuasive medical nexus evidence of record 
indicating the veteran developed coronary artery disease as a 
result of his service in the military, including due to his 
already service-connected PTSD.


CONCLUSION OF LAW

The veteran's coronary artery disease was not incurred or 
aggravated during service, may not be presumed to have been 
so incurred, and is not proximately due to or the result of 
his service-connected PTSD.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.306, 3.307, 3.309, 3.310 
(2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
potentially applies to all claims for VA benefits and 
provides, among other things, that VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by 
VA.  The VCAA also requires VA to assist a claimant in 
obtaining that evidence.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2003).

First, VA has a duty under the VCAA to notify the veteran 
of any information and evidence needed to substantiate and 
complete his claim.  The November 2002 rating decision 
appealed and April 2003 statement of the case notified him of 
the evidence considered and the pertinent laws and 
regulations.  The RO indicated that it would review the 
information of record and determine what additional 
information was needed to process his claim.  In addition, a 
September 2002 letter and the statement of the case included 
the criteria for granting service connection.  Both documents 
provided information regarding other regulations pertaining 
to his claim.  Likewise, the September 2002 letter, as well 
as additional correspondence, notified him of the provisions 
of the VCAA, the kind of information needed from him, and 
what he could do to help his claim, as well as VA's 
responsibilities in obtaining evidence.  See, e.g., Charles 
v. Principi, 16 Vet. App. 370, 373-74 (2002).  

While, in the September 2002 letter, the RO requested that 
the veteran identify and/or submit any supporting evidence 
within 30 days, the letter also informed him that he had up 
to one year from the date of that letter to submit additional 
evidence.  And more than one year has passed since that 
September 2002 VCAA letter.  See also the Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 701, 117 Stat. 2651, ___ 
(Dec. 16, 2003) (to be codified at 38 U.S.C.A. § 5103(b)(3)).  
This new Act clarifies that VA may indeed make a decision on 
a claim before expiration of the one-year period following a 
VCAA notice, thereby effectively overturning the holding in a 
recent Federal Circuit case.  See Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. 2003); see also 38 U.S.C.A.§ 5103(b)(1)(West 
2002).  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records and private 
medical records have been obtained.  In addition, he was 
afforded a VA examination.  He and his representative have 
not made the Board aware of any additional evidence that 
should be obtained prior to appellate review.

The September 2002 letter apprising the veteran of the VCAA 
was sent prior to adjudicating his claim for service 
connection in November 2002.  So there was due process 
compliance with the holding and mandated sequence of events 
specified in a recent precedent decision.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2004).  In that decision, the 
court held, among other things, that VCAA notice must be 
provided to a claimant before an initial unfavorable decision 
by the agency of original jurisdiction (AOJ) on the claim.  
Id.  The AOJ in this case is the RO in Roanoke, and the RO 
did just that.  Not only did the RO provide the VCAA notice 
before initially deciding the claim, as required by 
Pelegrini, but the VCAA notice also was sent prior to the 
transfer and certification of the veteran's case to the 
Board.  And the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
After the notice was provided, and additional evidence was 
obtained in response, the case was adjudicated.  The veteran 
was provided every opportunity to submit evidence and 
argument in support of his claim, and to respond to his VCAA 
notice.  Consequently, the Board is satisfied that the 
requirements under the VCAA have been met.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  See also VAOPGCPREC 
16-92 (July 24, 1992).



A veteran is entitled to service connection for a disability 
resulting from a disease or injury incurred in or aggravated 
in the line of duty while in the active military, naval, or 
air service.  See 38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Coronary Artery disease will be 
presumed to have been incurred in service if manifested to a 
compensable degree within one year after service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  This presumption is rebuttable by probative evidence 
to the contrary, however.

In the event there is no evidence of a chronic condition 
during service, or an applicable presumptive period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b).  
Evidence of a chronic condition must be medical, unless it 
relates to a condition to which lay observation is competent.  
See Savage v. Gober, 10 Vet. App. 488, 495-498 (1997).  If 
service connection is established by continuity of 
symptomatology, there must be medical evidence that relates a 
current condition to that symptomatology.  Id.

Service connection also is permissible for any disease 
diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, 
establishes the disease was incurred in service.  
38 C.F.R. § 3.303(d).

Service connection also may be granted for a disability that 
is proximately due to or the result of a service-connected 
condition.  When service connection is established for a 
secondary condition, the secondary condition is considered as 
part of the original condition.  38 C.F.R. § 3.310(a).  But 
medical evidence is required to show this secondary cause-
and-effect relationship; mere lay opinion will not suffice.  
See Lanthan v. Brown, 7 Vet. App. 359, 365 (1995).  In 
addition, service connection is permitted for aggravation of 
a non-service-connected disability caused by a service-
connected condition.  See Allen v. Brown, 7 Vet. App. 439, 
448 
(". . . when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability . . . over and above 
the degree of disability existing prior to the 
aggravation.").

When a veteran seeks service connection for a disability, due 
consideration shall be given to the supporting evidence in 
light of the places, types, and circumstances of service, as 
evidenced by service records, the official history of each 
organization in which he served, his military records, and 
all pertinent medical and lay evidence.  See 38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.303(a).  

The pertinent evidence of record consists of the veteran's 
service medical records, his private medical records, and the 
VA examination report.

The veteran's February 1964 Report of Medical History for 
enlistment into the military indicates that he denied 
experiencing chest pain or pressure and either high or low 
blood pressure, but he acknowledged experiencing shortness of 
breath and heart palpitations or pounding.  He also said that 
he had dropped out of college due to "stomach and nerve 
problems."  The contemporaneous Report of Medical 
Examination indicates that clinical evaluations of his lungs, 
chest, heart, and vascular system were normal.  He began 
serving on active duty in April 1964.

The veteran's December 1964 and November 1965 Reports of 
Medical History indicate that he denied experiencing 
shortness of breath, chest pain or pressure, high or low 
blood pressure, and heart palpitations or pounding.  The 
contemporaneous Reports of Medical Examination show that 
clinical evaluations of his lungs, chest, heart, and vascular 
system were normal.  The same is true of his June 1966 Report 
of Medical Examination.

The veteran's August 1968 Report of Medical History for 
separation from the military indicates that he denied 
experiencing shortness of breath, chest pain or pressure, 
high or low blood pressure, heart palpitations or pounding, 
and frequent indigestion.  His contemporaneous Report of 
Medical Examination again showed normal clinical evaluations 
of his lungs, chest, heart, and vascular system.  His service 
in the military ended in September 1968.



An April 1986 discharge summary from Alleghany Regional 
Hospital indicates that the veteran was diagnosed with chest 
pain and a spastic edematous duodenal bulb.  The report also 
indicates that he was examined for heart disease, but that 
none was found.  But a strong family history of heart disease 
was noted.

Records from Roanoke Memorial Hospital, dated May 1994 
through January 1996, indicate the veteran had exercise-
induced ventricular tachycardia, coronary artery disease, 
depression, tobacco abuse, and hypercholesterolemia.  A May 
1994 consultation note indicates that he had an eight-year 
history of chest pain, a history of treatment for 
hypertension, and a family history of coronary artery 
disease.  Following examination, the diagnosis was three-
vessel coronary artery disease and progressive angina 
pectoris.  A June 1994 discharge summary indicates he 
underwent a left heart catheterization with left ventricular 
angiogram and coronary arteriogram, as well as a quadruple 
bypass graft.  A January 1996 discharge summary indicates 
that he had not sustained a myocardial infarction (heart 
attack), but that he underwent a coronary artery bypass graft 
in May 1994.  In addition, it was noted that he was to be 
treated for his ventricular tachycardia secondary to ischemia 
via a percutaneous transluminal coronary angioplasty, as his 
history of depression did not make him a candidate for 
treatment with beta-blockers. 

February 1996 records from Lewis-Gale Medical Center indicate 
the veteran underwent a percutaneous transluminal coronary 
angioplasty of the right coronary artery, cardiac 
catheterization, and coronary angiography.  The diagnoses 
were coronary artery disease with recent angina and exercise-
related ventricular tachycardia, status-post coronary bypass 
surgery, history of depression, and hypertension.  A February 
1996 record from Alleghany Regional Hospital indicates that 
he was admitted for complaints of left arm numbness, 
generalized weakness, and chest discomfort.  Discharge 
diagnoses were chest discomfort, rule out angina versus 
musculoskeletal or anxiety symptoms; history of 
hyperlipidemia; and coronary artery disease, status-post 
coronary artery bypass graft, angioplasty, and history of 
sustained ventricular tachycardia.



Treatment notes from Consultants in Cardiology, dated May 
1994 through July 2001, indicate the veteran has been 
diagnosed with coronary artery disease, with prior coronary 
artery bypass and angioplasty of the right coronary artery; 
non-diagnostic changes on a maximum treadmill EKG; history of 
exercise-induced ventricular tachycardia; 
hypercholesterolemia; heart rate response to exercise 
probably blunted by beta blocker; psychological depression, 
history of prior transient ischemic attack; exogenous 
obesity; and a history of cigarette smoking.  In April 2001, 
he reported that his psychological problems kept him from 
exercising at the YMCA during the winter.

A May 2001 record from Carilion Health System states the 
veteran underwent a left carotid endarterectomy for 
symptomatic left carotid stenosis.

A July 2002 letter from R. E. Rude, M.D., states that he had 
been treating the veteran since 1996 and that the veteran 
previously had coronary bypass grafting and angioplasty for 
coronary artery disease, for which he continued to have 
symptoms.  Dr. Rude also noted that the veteran was 
"disabled by emotional problems," including PTSD and 
chronic major depression.  Dr. Rude opined that 
"these problems have at times caused him not to give the 
attention to details of the management of his cardiac 
problems" and that his PTSD "has aggravated and contributed 
to his ongoing heart problems."

A July 2002 letter from B. A. Sellers, Psy. D., of the Lewis-
Gale Clinic, states that the veteran had received outpatient 
psychotherapy from the clinic since 1997.  Dr. Sellers noted 
the veteran initially was diagnosed with major depression, 
a panic disorder, and PTSD, and that his diagnosis continued 
to be PTSD and a dysthymic disorder.  Dr. Sellers also noted 
the veteran had chronic depression and symptoms of PTSD, 
including flashbacks, nightmares, and hypervigilance, and 
that he had serious cardiac problems requiring the care of a 
cardiologist, bypass surgery, and angioplasty.  Dr. Sellers 
opined that the veteran's "ongoing stress secondary to PTSD 
likely ha[d] continuing effects on his health functioning and 
may have [had] detrimental effects on his heart."  Dr. 
Sellers stated the veteran's depression limited his 
motivation as to "good lifestyle choices," as he increased 
his smoking in response to stress, had poor exercise habits, 
and had poor eating habits.  Dr. Sellers further opined that 
the "severity of [the veteran's] PTSD and related depression 
may contribute to his ongoing cardiac problems."

In October 2002, the veteran underwent a VA medical 
examination in connection with his claim for service 
connection.  The VA examiner confirmed the veteran's claims 
file was reviewed and provided a brief synopsis of his 
cardiac history.  The VA examiner also noted that the veteran 
was placed on "permanent disability" for his PTSD in 1999.  
The diagnoses were coronary artery disease, status-post 
angioplasty, and hyperlipidemia, on medication.  She opined 
that, upon consultation with a physician, the veteran's heart 
disorder was not caused by his PTSD and that it would require 
"pure speculation" to determine whether his PTSD 
contributed to his ongoing heart problems by causing him to 
fail to "give detail to the management of this problem."  
She also noted that he had a strong family history of 
cardiac disease and that it was at least as likely as not 
that his genetic disposition contributed to his heart 
disorder "in a greater factor than any stress from his 
PTSD."

Obviously, there is medical evidence both for and against the 
claim, so the question becomes what evidence is most 
probative.  And it is the Board's responsibility to make this 
determination, perhaps finding some evidence more persuasive 
than other evidence and discussing the reasons and bases for 
rejecting any material evidence favorable to the claim.  
38 U.S.C.A. § 7104(a), (d)(1); Allday v. Brown, 7 Vet. App. 
517, 527 (1997); Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994).  See, too, Timberlake v. Gober, 14 Vet. App. 122, 128 
(2000) (citing Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).

For the reasons that follow, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for coronary artery disease, to include as 
secondary to the PTSD.  The first point worth mentioning is 
that even the veteran, himself, acknowledged having 
experienced "shortness of breath" and "heart palpitations 
or pounding" when examined in February 1964, about two 
months prior to beginning active duty.  And this was in spite 
of him denying having experienced chest pain or pressure and 
elevated or low blood pressure.  He also acknowledged having 
dropped out of college-at least partly due to 
"nerve problems."  So although there were no indications of 
disabling heart-related defects or psychiatric illness, there 
was at least mention of possibly relevant symptoms before 
entering the military.

Of equal or greater significance, once in the military, there 
was never an objective clinical indication of heart disease, 
despite several physical evaluations.  Indeed, even the 
veteran, himself, denied experiencing any heart-related 
symptoms, including those he had complained about when 
entering the military.

The veteran's military service ended in September 1968, and 
heart disease also was not manifested or diagnosed within the 
one-year presumptive period following his discharge or even 
for many ensuing years.  And there is no objective medical 
evidence of continuity of symptomatology during the 
intervening years after his discharge from service and the 
initial diagnosis.

Records show the veteran did not even begin complaining of 
chest pain or heart-related pathology until about 1986, 
approximately 18 years after his service in the military had 
ended, and he was not actually diagnosed with coronary artery 
disease until even more recently-in 1994, over 25 years 
after his discharge from service.  Even the medical opinions 
that suggest a relationship between the heart disease and 
PTSD do not allege the heart disease was present in service 
or for many years after, only that it possibly has been 
aggravated by the PTSD-which, if true, would warrant 
secondary service connection under the provisions of 
38 C.F.R. § 3.310(a) and the Court's holding in Allen.  See, 
too, Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000) ("A 
veteran seeking disability benefits must establish . . . 
the existence of a disability [and] a connection between the 
veteran's service and the disability . . .").

In Elkins v. Brown, 5 Vet. App. 474, 478 (1993), however, the 
Court rejected a medical opinion as "immaterial" where 
there was no indication the physician had reviewed relevant 
SMRs or any other relevant documents that would have enabled 
him to form an opinion on service connection on an 
independent basis.  See also Owens v. Brown, 7 Vet. App. 429 
(1995); Swann v. Brown, 5 Vet. App. 229 (1993).  


There is no indication that Drs. Rude and Sellers considered 
all of the relevant medical evidence concerning this case, 
although they reportedly had treated the veteran since 1996 
and 1997, respectively, when submitting their opinions in 
2002.  Conversely, the VA physician who ruled against the 
claim reviewed the claims file containing, not only the 
records of Drs. Rude and Sellers, but also the other 
pertinent evidence (including that from service) mentioned 
above.  Consequently, the Board does not give as much 
probative weight to Dr. Rude's and Dr. Sellers' opinions, in 
comparison to the VA examiner's opinion to the contrary.

Drs. Rude and Sellers state the veteran's depression and PTSD 
caused him to make poor health and lifestyle choices, which 
in turn aggravated and contributed to his coronary artery 
disease.  But these doctors failed to provide any supporting 
evidence or rationale for their opinions and appear to have 
blindly accepted the veteran's own unsubstantiated assertions 
and history as fact.  See Reonal v. Brown, 5 Vet. App. 458, 
494-95 (1993) (the presumption of credibility is not found to 
"arise" or apply to a statement of a physician based upon 
an inaccurate factual premise or history as related by the 
veteran).  See also LeShore v. Brown, 8 Vet. App. 406, 409 
(1995) (a bare transcription of lay history, unenhanced by 
any additional medical comment, does not constitute competent 
medical evidence).  

The October 2002 VA examiner's opinion, on the other hand, 
has significantly more probative weight since the opinion was 
based on a review of the complete record, and not reliance on 
unsubstantiated allegations.  The October 2002 VA examiner 
not only considered the veteran's assertions and history, but 
undertook a comprehensive examination of the veteran and, 
still yet, a review of the entire evidentiary record.  The VA 
examiner clearly concluded that the veteran's PTSD did not 
cause his coronary artery disease, and that his coronary 
artery disease was more likely related to his strong family 
history of cardiac disease, which, itself, is well documented 
in the record.  The VA examiner also concluded that, 
in order to find that the veteran's PTSD aggravated his 
coronary artery disease by making him less attendant to the 
details of his cardiac disorder, would require "pure 
speculation."

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).

As a layman, the veteran simply does not have the necessary 
medical training and/or expertise to determine the cause of 
his heart disease.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  And since, for the reasons stated, the Board 
finds the VA examiner's opinion more probative than those of 
Drs. Rude and Sellers, the preponderance of the evidence is 
against the claim, meaning the benefit-of-the-doubt rule does 
not apply.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

The claim for service connection for coronary artery disease, 
status-post coronary artery bypass graft, including as 
secondary to the service-connected PTSD, is denied.  




	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



